Citation Nr: 0211302	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
secondary to service-connected residuals of a left ankle 
fracture.

2.  Entitlement to service connection for degenerative disc 
disease at L3-4, status post laminectomy and diskectomy, 
secondary to service-connected residuals of a left ankle 
fracture.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

6.  Entitlement to an effective prior to July 23, 1998, for a 
grant of service connection for a left knee disorder.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for a left hip disorder secondary to service-
connected residuals of a left ankle fracture, entitlement to 
service connection for degenerative disc disease at L3-4, 
status post laminectomy and diskectomy, secondary to service-
connected residuals of a left ankle fracture, entitlement to 
an evaluation in excess of 20 percent for residuals of a left 
ankle fracture, entitlement to an initial evaluation in 
excess of 10 percent for a left knee disorder, and 
entitlement to TDIU.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1978 to July 
1979.  His claim comes before the Board on appeal from a May 
1999 rating decision, in which the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO), granted 
the veteran service connection for a left knee disorder, 
effective from July 23, 1998. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a left hip disorder 
secondary to service-connected residuals of a left ankle 
fracture, entitlement to service connection for degenerative 
disc disease at L3-4, status post laminectomy and diskectomy, 
secondary to service-connected residuals of a left ankle 
fracture, entitlement to an evaluation in excess of 20 
percent for residuals of a left ankle fracture, entitlement 
to an initial evaluation in excess of 10 percent for a left 
knee disorder, and entitlement to TDIU.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
that claim.

2.  The veteran initially filed claim of entitlement to 
service connection for a left knee disorder in a VA Form 21-
4138 (Statement in Support of Claim) received at the RO in 
June 1984.

3.  The RO denied the veteran's June 1984 claim in a rating 
decision dated August 1984, and after the veteran appealed, 
the Board affirmed the RO's decision in January 1986. 

4.  The veteran did not seek reconsideration of the Board's 
decision.

5.  The veteran filed a claim to reopen the previously denied 
claim of entitlement to service connection for a left knee 
disorder in a VA Form 21-4138 received at the RO in May 1996.

6.  The RO denied the veteran's May 1996 claim in a rating 
decision dated June 1996.  

7.  The veteran initially appealed the RO's June 1996 
decision denying the reopening of his claim, but in a VA Form 
21-4138 received at the RO in May 1997, he withdrew his 
appeal with regard to that issue.

8.  On July 23, 1998, the RO received a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability), from the veteran, which can be construed as 
a claim to reopen the previously denied claim of entitlement 
to service connection for a left knee disorder.   


CONCLUSIONS OF LAW

1.  The January 1986 decision, in which the Board denied a 
claim of entitlement to service connection for a left knee 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1100 (2001).

2.  The June 1996 rating decision, in which the RO denied the 
reopening of a claim of entitlement to service connection for 
a left knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  The criteria for an effective date prior to July 23, 
1998, for a grant of service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an earlier effective date 
for a grant of service connection for a left knee disorder.  
In May 1999, the RO granted the veteran service connection 
for this knee disorder, effective from July 23, 1998, and the 
veteran appealed the effective date that the RO assigned. 

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, a perusal of the record reflects that, 
prior to the enactment of the VCAA, the RO took action that 
is consistent with the notification and assistance provisions 
of the VCAA.  In light of the foregoing, the Board's decision 
to proceed in adjudicating the veteran's earlier effective 
date claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran seeks an earlier effective date for a grant of 
service connection for his left knee disorder.  He claims 
that the RO should have assigned an effective date of 
February 28, 1997 for the grant of service connection because 
that is the date the RO first received his claim for a left 
knee disorder in the form of a VA Form 9 (Appeal to Board of 
Veterans' Appeal).   

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2001).  However, if the claim is received 
within one year after separation from service, the effective 
date of an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R.  § 3.400(b)(2)(i) (2001).   

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

In this case, the evidence establishes that the veteran 
initially filed a claim of entitlement to service connection 
for a left knee disorder in a VA Form 21-4138 received at the 
RO in June 1984.  The RO denied this claim in a rating 
decision dated August 1984.  The veteran then appealed, but 
in January 1986, the Board affirmed the RO's decision.  The 
Board notified the veteran of the decision, but the veteran 
did not seek reconsideration thereof.  The Board's January 
1986 decision is thus final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

The veteran filed, in part, a claim to reopen the previously 
denied claim of entitlement to service connection for a left 
knee disorder in a VA Form 21-4138 received at the RO in May 
1996.  In a rating decision dated June 1996, the RO denied, 
in part, this claim.  The veteran initially appealed this 
decision, but in a VA Form 21-4138 received at the RO in May 
1997, he withdrew his appeal with regard to the issue of 
reopening.  The RO's June 1996 decision is thus final.  38 
U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

The Board acknowledges the veteran's contention that he filed 
a claim for a left 
knee disorder in February 1997, in the form of a VA Form 9.  
However, a review
of that document reflects that it was submitted to perfect 
the appeal the veteran
initiated of the RO's June 1996 decision.  As previously 
indicated, the veteran
later withdrew this appeal. 

The veteran did not submit another claim, formal or 
otherwise, for a left knee disorder until July 23, 1998, when 
the RO received a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), in which 
there was a reference to a left knee disorder.  The Board 
construes this document as a claim to reopen the previously 
denied claim of entitlement to service connection for a left 
knee disorder.  Based on this finding and because the 
document was received on July 23, 1998, this date is the 
appropriate effective date for the grant of service 
connection for a left knee disorder.      

The evidence of record fails to establish that the veteran 
submitted a claim for service connection for a left knee 
disorder at any other time after the last final disallowance 
in June 1996, and prior to June 23, 1998.  Accordingly, an 
earlier effective date for a grant of service connection for 
a left knee disorder may not be assigned.  The veteran's 
claim for that benefit must therefore be denied.


ORDER

An effective prior to July 23, 1998, for a grant of service 
connection for a left knee disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

